Judgment reversed, with costs, and case remanded to the Trial Term for decision, with findings of fact and conclusions of law as required by section 1022 of the Code of Civil Procedure, upon the ground that the action was tried upon the merits, and there should have been a decision with findings of fact and conclusions of law made by the trial justice, as required by section 1022 of the Code, and that the memorandum filed by said court did not authorize the entry of any judgment whatever. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.